              Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 TRAVELERS PROPERTY CASUALTY                      §
 COMPANY OF AMERICA                               §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §   Civil Action No. 5:20-cv-167
                                                  §
VICTOR HUGO VARGAS AND                            §
BERTA L. QUINTANILLA                              §
                                                  §
        Defendants.                               §

            TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S
                  COMPLAINT FOR DECLARATORY .ruDGMENT

TO THE HONORABLE UNITED STATES DISTRICT WDGE:

        This Complaint for Declaratory Judgment is filed by Travelers Property Casualty Company

of America ("Travelers") against Victor Hugo Vargas ("Vargas") and Berta L. Quintanilla

("Quintanilla") pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202 and Rule

57 of the Federal Rules of Civil Procedure to determine an actual case or controversy involving a

declaration of rights and obligations under an insurance policy issued by Travelers to

Schlumberger Technology Corporation ("Schlumberger").

                                        I.      PARTIES

       I.      Plaintiff Travelers is a Connecticut corporation with its principal place of business

also in Connecticut.

       2.      Defendant Vargas is a citizen of Texas.

       3.      Defendant Quintanilla is a citizen of Texas.




TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT- Page I
              Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 2 of 9



                              II.    JURISDICTION AND VENUE

        4.      This Court has jurisdiction of this controversy under 28 U.S.C. § 1332 (a) in that

 the dispute is between citizens of different states and the amount in controversy exceeds the sum

 value of $75,000 exclusive of interests and costs.

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the Quintanilla

 lawsuit is pending in Bexar County, Texas, which is located in the Western District of Texas, San

Antonio Division.

                                          III.    FACTS

        6.     This dispute arises out of a lawsuit styled: Berta Quintanilla v. Victor Hugo Vargas,

et. al., Cause No. 2018CI05655 on file in the 438 th Judicial District Court of Bexar County, Texas

(the "Quintanilla Lawsuit"). In this case, Quintanilla has sued Vargas alleging that his negligence,

negligence per se and gross negligence were the proximate cause of the bodily injuries she

sustained in an automobile accident they were involved in that occurred on February 18, 2018.

Quintanilla has also sued Schlumberger alleging that Vargas was operating the vehicle while in

the course and scope of his employment with Schlumberger.

       7.      Although the Quintanilla Lawsuit has been litigated in earnest between Quintanilla

and Schlumberger from its onset, Vargas has not participated in any form or fashion. While Vargas

was apparently personally served with the Quintanilla Lawsuit on February 1, 2019, he has not

been seen or heard of since. Vargas did not tender the Quintanilla Lawsuit to Travelers for a

defense or coverage. Vargas did not file an Answer in the Quintanilla Lawsuit. Although efforts

have been expended to find Vargas, they have been unsuccessful up to the time of the filing of this

Original Complaint for Declaratory Judgment.




TRAVELERS PROPERTY CASUAL TY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT - Page 2
                Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 3 of 9



        8.        The absence of Vargas in the Quintanilla Lawsuit became a concern to Travelers.

On the one hand, the Texas Supreme Court opinion in National Union Fire Ins. Co. of Pittsburgh,

PA. v. Crocker, 246 S.W. 3d 603,610 (Tex. 2008) holds that: "[i]nsurers owe no duty to provide

an unsought, uninvited, unrequested, unsolicited defense." On the other hand, Travelers knew that

even though there were serious coverage issues regarding a duty to indemnify Vargas, but/for his

failure to request a defense, the allegations in the Original Petition in the Quintanilla Lawsuit

might otherwise impose a duty to defend Vargas under the Travelers Primary Policy.

        9.       Accordingly, Travelers, under a reservation of its rights, elected to retain Chris

Heinemeyer of Krenek & Heinemeyer to Answer and appear for Vargas. In response, Quintanilla

filed a Motion to Show Authority requiring attorney Heinemeyer to locate Vargas and obtain his

personal consent to represent him. Since Vargas has not been located, notwithstanding a diligent

effort to do so, on information and belief, the trial court in the Quintanilla Lawsuit will soon grant

Quintanilla's Motion to Show Authority, which will require attorney Heinemeyer to withdraw

from his representation of Vargas.

                                 IV.      THE TRAVELERS POLICY

        10.      Travelers issued Policy No. TC2J-CAP-257T0343-TIL-17, which provides

Business Auto Liability Insurance to Schlumberger for the policy period from July I, 2017 to July

I, 2018 (the "Travelers Primary Policy"). The pertinent excerpts ofthis policy are attached hereto

as Exhibit A. Only pertinent provisions of the policy are included because the entire policy is over

600 pages. In pertinent part, the Travelers Primary Policy provides:

             SECTION II· COVERED AUTOS LIABILITY COVERAGE

             A. Coverage

                 We will pay all sums an "insured" legally must pay as damages because of "bodily
                 injury" ... to which this insurance applies, caused by an "accident" and resulting from
                 the ... use of a covered "auto".


TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAll'iT
FOR DECLARATORY Jl:l)GMENT - Page 3
                 Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 4 of 9




                                                     ***
                   We have the right and duty to defend any "insured" against a "suit" asking for
                   such damages ... However, we have no duty to defend any "insured" against a
                   "suit" seeking damages for "bodily injury" ... to which this insurance does not
                   apply.

                                                     ***
                   1.   Who is An Insured

                        The following are "insureds": ..

                        b. Anyone else while using with your permission a covered "auto" you
                            own ...

                                                     ***
          SECTION IV - BUSINESS AUTO CONDITIONS

              The following conditions apply in addition to the Common Policy Conditions:

                                                     ***
                  2.    Duties In The Event Of Accident, Claim, Suit Or Loss

                        We have no duty to provide coverage under this policy unless there has been
                        full compliance with the following duties:

                        a. In the event of "accident", claim, "suit" or "loss", you must give us or our
                            authorized representative prompt notice of the "accident" or "loss".

                                                    ***
                        b. Additionally, ... any other involved "insured" must:

                                                    •••
                            (2)   Immediately send us copies of any request, demand. order, notice.
                                  summons or legal paper received concerning the claim or "suit".

                           (3)    Cooperate with us in the investigation or settlement of the claim or
                                  Defense against the "suit".

        11.       Travelers also issued Policy No. TC2J-EX-229T7948-TIL- l 7, which provides

Excess (Following Form) Liability Insurance to Schlumberger for the policy period from July 1,

2017 to July 1, 2018 (the "Travelers Excess Policy"). The Travelers Excess Policy is attached

hereto as Exhibit B. The Travelers Excess Policy is what is known as a "Following Form" policy

in that, for the most part, it incorporates the te1ms of the Travelers Primary Policy. Pertinent to the

Quintanilla Lawsuit are the following provisions of the Travelers Excess Policy:



TR4.VELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLAR4.TORY JUDGMENT - Page 4
             Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 5 of 9



        SECTION I - EXCESS (FOLLOWING FORM) LIABILITY COVERAGE

        1.   INSURING AGREEMENT

             A.    WE WILL PAY ON BEHALF OF THE INSURED THOSE SUMS, IN
                   EXCESS OF THE TOTAL AMOUNT PAYABLE OF ALL THE LIMITS
                   SHOWN ON THE DECLARATIONS FOR THE APPLICABLE
                   "UNDERLYING INSURANCE", THAT THE INSURED BECOMES
                    LEGALLY OBLIGATED TO PAY AS DAMAGES ... TO WHICH THIS
                    INSURANCE APPLIES AND WHICH OCCURS ... DURING THE
                   POLICY PERIOD, PROVIDED THAT THE "CONTROLLING
                   UNDERLYING INSURANCE" ALSO APPLIES ...

              b.    This insurance is subject to:

              (1) The same terms, conditions, agreements, exclusions and definitions as the
                  "controlling underlying insurance", except with respect to any provisions to the
                   contrary contained in this insurance ...

                                                     •••

        2.   DEFENSE OF CLAIMS OR SUITS

                                                     •••

              b.     . .. we will have no duty to defend the insured against any "suit" for damages
                     to which this insurance does not apply .

                                                     •••

        SECTION II - WHO IS AN INSURED

              Any person ... qualifying as an insured under the "controlling underlying
              insurance" is an insured under this policy .
                                                     ...
        SECTION IV - CONDITIONS

                                                     •••

        5. DUTIES REGARDING AN EVENT, CLAIM OR SUIT

                                                     •••

             b.    If a claim is made or "suit" is brought against any insured which may result in
                   a claim against this insurance, you must see to it that we receive prompt
                   written notice of the claim or "suit".

             c.     The insured must:

                    (1)   Cooperate with the "underlying insurers";

                    (2)   Comply with the terms of the "controlling underlying insurance";




TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT-Page5
                 Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 6 of 9



                               V.      DECLARATORY JUDGMENT

           12.    The allegations contained in Paragraphs I through 11 are incorporated by reference

 herein.

           13.    Travelers seeks a declaratory judgment that the Travelers Primary Policy and the

 Travelers Excess Policy do not provide a duty to defend or a duty to indemnify Vargas m

 connection with the Quintanilla Lawsuit for the reasons more fully set forth below.

           14.    First, there has been no tender and request for a defense of the Quintanilla Lawsuit

by Vargas to Travelers. The holding of the Texas Supreme Court in National Union Fire Ins. Co.

of Pittsburgh, PA. v. Crocker, 246 S.W. 3d 603, 610 (Tex. 2008) is that: "[i]nsurers owe no duty

to provide an unsought, uninvited, unrequested, unsolicited defense." In that Vargas has not

sought, invited, requested or solicited a defense of the Quintanilla Lawsuit from Travelers,

notwithstanding the attempts to locate him, no coverage exists for Vargas under the Travelers

Primary Policy.

           15.   The Travelers Excess Policy "follows form," to the Travelers Primary Policy

meaning with the exception of any provision to the contrary contained in the Travelers Excess

Policy, it incorporates the provisions from the Travelers Primary Policy. Since no coverage exists

for Vargas under the Travelers Primary Policy due to his failure to tender and request for a defense

of the Quintanilla Lawsuit to Travelers, the Travelers Excess Policy is not triggered, and no

coverage exists for Vargas under the Travelers Excess Policy either. Further, under the Defense

of Claims or Suits Endorsement in the Travelers Excess Policy, Travelers does not owe a duty to

defend Vargas against any suit for damages to which the Travelers Excess Policy does not apply.

       16.       Second, Vargas has breached Business Auto Conditions Section IV. 2.b.2, of the

Travelers Primary Policy regarding "Duties In The Event Of Accident, Claim, Suit or Loss."



TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT - Page 6
                 Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 7 of 9



 Vargas, as an "other involved 'insured,"' did not immediately send Travelers copies of the formal

 suit papers he received in the Quintanilla Lawsuit when he was served with them. In that Vargas

 has not to date sent Travelers copies of the suit papers he received in the Quintanilla Lawsuit after

 service, he has violated this term of the Travelers Primary Policy. Travelers has suffered prejudice

 due to Vargas' failure to comply with Section IV. 2.b.2 of the Travelers Primary Policy "Duties In

 The Event Of Accident, Claim, Suit or Loss." Accordingly, no coverage exists under the Travelers

 Primary Policy for Vargas in connection with the Quintanilla lawsuit.

           17.    The Travelers Excess Policy "follows form," to the Travelers Primary Policy

meaning with the exception of any provision to the contrary contained in the Travelers Excess

Policy, it incorporates the provisions from the Travelers Primary Policy. Since no coverage exists

for Vargas under the Travelers Primary Policy for his failure to comply with Business Auto

Conditions Section IV. 2.b.2. of the Travelers Primary Policy, the Travelers Excess Policy is not

triggered, and no coverage exists for Vargas under the Travelers Excess Policy either.

           18.   Third, Vargas has breached Business Auto Conditions Section IV. b.3. of the

Travelers Primary Policy regarding "Duties In The Event Of Accident, Claim, Suit or Loss."

Commonly known as the Cooperations Clause, this term requires Vargas to "[c]ooperate with

[Travelers] in the investigation ... of the claim or defense against the 'suit."' In that Vargas has

failed to cooperate with Travelers in the investigation of the claim or defense against the suit,

notwithstanding Travelers' efforts, he has violated this term of the Travelers Primary Policy.

Vargas' failure to comply with Section IV. b.3. of the Travelers Primary Policy, "Duties In The

Event Of Accident, Claim, Suit or Loss," has caused prejudice to Travelers. Accordingly, no

coverage exists under the Travelers Primary Policy for Vargas in connection with the Quintanilla

lawsuit.



TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT-Page 7
               Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 8 of 9



         19.      Similarly, Vargas has breached Conditions Section 5.c. of the Travelers Excess

 Policy regarding "Duties Regarding an Event, Claim or Suit," which is the Travelers Excess

 Policy's Cooperations Clause. This term requires Vargas to "[c]ooperate with [Travelers]" and to

 "[ c]omply with the terms of the [Travelers Primary Policy]." In that Vargas has failed to cooperate

 with Travelers with respect to the Travelers Primary Policy and since he has failed to comply with

 the terms of the Travelers Primary Policy, he has violated these terms in the Travelers Excess

 Policy. Vargas' failure to comply with Conditions Section 5.c. of the Travelers Excess Policy

regarding "Duties Regarding an Event, Claim or Suit," has caused prejudice to Travelers.

Accordingly, no coverage exists under the Travelers Excess Policy for Vargas in connection with

the Quintanilla lawsuit.

        20.      Fourth, Vargas does not qualify as an insured under the Travelers Primary Policy.

Pursuant to Section II-Liability Coverage A.I. "Who is an Insured," Vargas is only an insured if

he was using the involved vehicle at the time of the accident with Schlumberger's permission.

Because at the time of the accident, Vargas exceeded the permission granted to him by

Schlumberger, Vargas was not a permissive user of the vehicle. Therefore, Vargas is not an insured

under the Travelers Primary Policy.

        21.      Likewise, Vargas does not qualify as an insured under the Travelers Excess Policy.

Pursuant to Section II-"Who is an Insured." Under this provision, only a person qualifying as an

insured under the Travelers Primary Policy is an insured under the Travelers Excess Policy. Since

Vargas is not an insured under the Travelers Primary Policy, he is not insured under the Travelers

Excess Policy.

       22.       Based upon the language in the Travelers Primary Policy and the Travelers Excess

Policy cited above and the facts as alleged, Travelers seeks a declaration from this Honorable Court



TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT - Page 8
              Case 5:20-cv-00167 Document 1 Filed 02/11/20 Page 9 of 9



 that Travelers does not have a duty to defend or indemnify Vargas in connection with the

 Quintanilla Lawsuit.

        23.     Travelers pleads all other conditions, terms, limitations, definitions and exclusions

 contained in the Travelers Policy, which may be found to be applicable and Travelers specifically

 reserves the right to amend this Complaint for Declaratory Judgment as additional and/or more

specific information becomes available.

                                          VI.     PRAYER

        24.    Travelers prays for declaratory judgment in its favor confirming it has no duty to

defend and no duty to indemnify Vargas under the Travelers Policy for any claims or causes of

action asserted against it in the Quintanilla lawsuit. Travelers further prays for all such other and

further relief as equity and the justice of this cause may require and/or permit.


                                                Respectfully submitted,


                                                Isl Robert D. Allen
                                                Robert D. Allen
                                                State Bar No. 0 l051315
                                                bob.allen@theallenlaw.com
                                                THE ALLEN LAW GROUP
                                                10440 North Central Expwy.
                                                Suite 1450
                                                Dallas, TX 75251
                                                (214) 217-5012 (Telephone)
                                                (214) 291-5544 (Facsimile)

                                                ATTORNEY FOR PLAINTIFF TRAVELERS
                                                PROPERTY CASUALTY COMPANY OF
                                                AMERICA




TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA'S COMPLAINT
FOR DECLARATORY JUDGMENT-Page 9
